DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bolt recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “hammer type” first recited in but not limited to line 1 of  claim 1 is indefinite.  The phrase fails to clearly define the metes and bounds of the claim.  Examiner suggests removing the term “type”.
Re: claim 1.  The phrase “the above members” in line 10 from the bottom of claim 1 is indefinite. The steel tube structure and the steel pipe were previously recited. It is unclear to the Examiner whether Applicant intends for the phrase “the above members” to include the tube structure or pipe.  Also, it is unclear to the Examiner whether the steel tube and the steel pipe are intended to be the same element or different elements.
The remaining claims are indefinite due to their dependency from claim 1.
        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-206859449 (CN’449) in view of US Patent Application 2018/0094687 to Whiteford et al.
Re: claims 1-10.  CN’449 shows in figures 1 and 2 a built-in spatial hammer type impact damper placed in a structure comprising a spherical mass oscillator 2, a housing 1, springs 3, rigid rods 4; the housing surrounds the outer side of the spherical mass oscillator as shown, in the center surrounded by the housing 1, the spherical mass oscillator 2 is connected with the housing 1 through the springs 3 thereon; many rigid rods or additional elements 4are fixed to the spherical mass oscillator 2,
these rods are perpendicular to a spherical surface and limited in a plane of the housing 1 to ensure a certain distance between the top of the rod 4 and the housing 1; the distance is adjusted through the length of the rigid rods 4; the above members form a separate damper; but is silent with regards to the damper being placed in a circular steel tube structure or pipe, the housing being an annular sheet, the top end of the rod including a viscoelastic energy absorbing cap, multiple dampers being connected through a connecting rod with a bolt.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper of CN’449 to have included the recited structure, in view of the teachings of Whiteford et al., in order to provide a means of damping vibrations in a tube made from a material with sufficient structural integrity, to provide a housing in the form of an annular sheet in order to facilitate placing the housing within a tube and to reduce material usage and overall weight, to provide multiple dampers connected through a connecting rod with a bolt in order to increase vibration absorption capacity and to ensure that the dampers do not become decoupled.
	CN’449 teaches in the English machine translation that the use of a viscoelastic cover 5 on the inner surface of the housing such that when the rigid rod 4 is driven towards it, the rod 4 impacts the cover or layer to absorb the vibration energy.
	Examiner notes that there are a finite number of places to put the viscoelastic cover within the assembly in order to absorb vibration energy by contact between two elements i.e. the viscoelastic cover can be placed on the inner surface of the outer element or on the outer surface of the inner element with a reasonable expectation of success.  Therefore, Examiner notes that it would have been obvious to try placing the viscoelastic cover on the outer or top surface of the rigid rod 4 to form a viscoelastic cap.  See KSR, Int’l. Co. v. Teleflex Inc., 550 US 398 (2007).  The combination results 
With regards to the determining steps recited in claims 2-10, Examiner notes that that patentability of the apparatus claims is based on the product itself.  See MPEP 2113.  This section further states that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a non-obvious difference.  Examiner further notes that no details were provided in the instant specification with respect to the determining steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: EP-3324071, CN-105804265, KR-20090016647, SU-1525366, and US Patent 2514140 to O’Connor teach similar vibration dampers including masses that are connected to a surrounding housing via springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
March 11, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657